Filed 7/23/14 P. v. Lorenz CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E059337

v.                                                                       (Super.Ct.No. SWF10000963)

PATRICK RICHARD LORENZ II,                                               OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Albert J. Wojcik, Judge.

Affirmed.

         David L. Polsky, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
       In May 2013, a jury found defendant Patrick Richard Lorenz II guilty of one count

of residential burglary and one count of commercial burglary (Pen. Code, § 459, counts 1

& 2), and two counts of vehicle theft with a prior (Pen. Code, § 666.5, subd. (a),

Veh. Code, § 10851, counts 3 & 5). The jury found true defendant was out on bail at the

time he committed the offenses alleged in counts 1 and 5 (Pen. Code, § 12022.1), and that

the residence was occupied at the time of the burglary (count 1) (Pen. Code, § 667.5,

subd. (c)(21)). Finally, the jury found true that defendant suffered one prison prior (Pen.

Code, § 667.5, subd. (b)) and four strike priors (Pen. Code, §§ 667, subds. (c), (e)(2)(A),

1170.12, subd. (c)(2)(A)).

       On July 22, 2013, defendant filed a motion for new trial or in the alternative to

grant a Romero1 motion. Both motions were denied on August 2, 2013. The trial court

also dismissed counts 4 and 6 in the interests of justice.2

       Defendant was then sentenced to a total determinate term of 16 years four months

in state prison and an indeterminate term of 25 years to life in state prison. Defendant

was given a total of 1,309 days of credit for time served, and he was ordered to pay

restitution and various fines and fees. Defendant timely appealed.



       1   People v. Superior Court (Romero) (1996) 13 Cal. 4th 497.

       2  At sentencing, the trial court stated that not guilty verdicts were entered on
counts 4 and 6, but there are no signed verdict forms from the jury and there is nothing in
this record to indicate that the jury rendered any verdicts on counts 4 and 6. The
sentencing minute order shows counts 4 and 6 were “dismissed in the interest of justice
(1385 PC).”



                                              2
                                          FACTS

       A.     Evidence for Counts 2 and 3

       On April 21, 2010, around 4:20 a.m., the residents of an upstairs apartment on

South Main Street in Lake Elsinore heard a loud bang or crash coming from a real estate

office below. When the residents went downstairs to investigate, one of them saw

defendant inside the office pulling on something that was attached to a wall. Defendant

looked in the direction of the resident, smiled, dropped what he was holding, and ran out

of the office. He got into a car that was parked in front of the office. As the vehicle was

driving away, one of the residents called 911, and a deputy sheriff arrived quickly.

       The residents told Deputy Constantin that the vehicle defendant drove off in was a

small, light gray sedan, and they pointed in the direction in which defendant fled. The

deputy drove off in search of the vehicle and, soon thereafter, he located a light gray Ford

Escort matching the description given to him by the residents. While the deputy followed

the Ford sedan, the driver drove past the real estate office. One of the residents

recognized the Ford, as it drove by, as the same vehicle defendant drove off in earlier.

The driver of the Ford accelerated when the deputy tried to pull it over. After a high-

speed chase, the driver of the Ford plunged the vehicle into Lake Elsinore. Defendant

and a female suspect emerged from the Ford as it sank.




                                             3
      The co-owner of the building where the real estate office is located went to the

office when she learned that an alarm inside had gone off. She saw that the front door

had been kicked in and was badly damaged, and that someone had tried to remove a

docking station from a desk. She had not given anyone permission to enter the office that

morning.

      Deputy Parrish arrived at the lake to assist in the investigation and recognized the

female suspect as someone he had recently given a ride home. After learning that neither

defendant nor the female were registered owners of the Ford Escort, the deputy went to

the home of the registered owner, which was close to where he had previously dropped

off the female suspect. The owner of the Ford had not yet noticed that her vehicle was

missing. When she looked around her home, she also noticed that her car keys, purse,

cellular telephone, a television, and some jewelry were missing from the apartment. She

had not given anyone permission to take her vehicle or other items.

      B.     Evidence for Count 5

      On May 11, 2010, around 11:30 p.m., an employee at the Inland Valley Medical

Center walked outside during a break and noticed that her 1994 maroon Saturn was

missing. Since she had not given anyone permission to drive the vehicle, she reported it

stolen. Deputy Doyle responded to the location and took the victim’s statement.




                                            4
          At the same time, Investigator Cole received a broadcast radio dispatch regarding

a stolen maroon Saturn. Just after receiving the broadcast, Cole heard screeching tires.

When she looked up, Cole saw a vehicle driving away and recognized the distinctive

headlights of a Saturn. Cole followed the vehicle and, when she eventually pulled the

Saturn over, identified defendant as the driver. Deputy Doyle drove the owner of the

stolen vehicle to where Cole had pulled defendant over; the owner of the Saturn

identified the vehicle as belonging to her. The owner did not know defendant, and she

had never given defendant permission to drive her vehicle.

          C.    Evidence for Count 1

          On May 27, 2010, around 11:30 a.m., the resident of an apartment on Samantha

Lane in Temecula, who was home alone, heard a noise coming from his daughter’s

bedroom and went to investigate. He saw a man facing a desk where his daughter’s

computer was located. The victim tried to call 911, but his phone was not working. He

then left the apartment, ran to the management office, and asked the manager to call the

police.

          Deputy Simmons responded. The deputy contacted the victim outside the

apartment. He was told someone was in the victim’s apartment. After getting a

description of the intruder, he went to the apartment to investigate. The front and back

doors of the apartment were locked, but the deputy saw that the screen to a back window

was on the ground and the window was partly open. The deputy then saw something out

of the corner of his eye. When he investigated, he saw a man, on the other side of a

fence, walking away briskly across a parking lot. The deputy testified, “Maybe that’s

                                               5
[the suspect]. Maybe [i]t’s not. Let me go back to the apartment, because if there’s

somebody still in the apartment, I don’t want to be looking over this fence and [have]

somebody . . . behind me in the apartment that [was] just broken into . . . .”

       Deputy Simmons and the victim entered the apartment. The victim noticed that

his daughter’s computer and his laptop computer had been moved and placed on top of

the kitchen table. He also saw that the living room television had been disconnected from

the wall, and that some shelves in his daughter’s room had been knocked over.

       Partial palm prints Deputy Simmons retrieved from the window of the victim’s

apartment matched defendant. A Mercedes-Benz registered to defendant’s father was

parked in a carport near the victim’s apartment. The apartment leasing company checked

their records and told the deputy the vehicle was not registered to that particular carport.

Defendant’s father testified that he had not given defendant permission to drive the

Mercedes-Benz.

                                       DISCUSSION

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts, and requesting this court to undertake a review of the

entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

have conducted an independent review of the record and find no arguable issues.

                                              6
                                   DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                 McKINSTER
                                                             Acting P. J.

We concur:



RICHLI
                         J.



KING
                         J.




                                        7